Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 25, 2020                                                                                     Bridget M. McCormack,
                                                                                                                    Chief Justice

  159857                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
  LINDA RIVERA,                                                                                               Brian K. Zahra
            Plaintiff-Appellant,                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  v                                                                  SC: 159857                         Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     COA: 341516
                                                                     Saginaw CC: 16-031756-NZ
  SVRC INDUSTRIES, INC.,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the April 4, 2019 judgment
  of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on
  the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this order
  addressing: (1) whether the record supports plaintiff’s contention that her communication
  with defendant’s chief operating officer demonstrated that she was “about to report” a
  violation or a suspected violation of a law, see MCL 15.362; (2) whether plaintiff’s
  communications with defendant’s counsel constituted a “report” pursuant to MCL 15.362
  where (a) defendant’s counsel initiated contact with plaintiff (rather than plaintiff
  contacting him), and (b) defendant’s counsel was aware of plaintiff’s allegations prior to
  their conversation; (3) whether the Whistleblowers’ Protection Act (MCL 15.361 et seq.)
  is plaintiff’s exclusive remedy in this case; and (4) whether the record supports plaintiff’s
  contention that her protected activity caused her firing, that is, whether plaintiff has
  sufficient evidence beyond the temporal proximity of the events to show causation, see
  Wurtz v Beecher Metro Dist, 495 Mich. 242 (2014). In addition to the brief, the appellant
  shall electronically file an appendix conforming to MCR 7.312(D)(2). In the brief,
  citations to the record must provide the appendix page numbers as required by MCR
  7.312(B)(1). The appellee shall file a supplemental brief within 21 days of being served
  with the appellant’s briefs. The appellee shall also electronically file an appendix, or in
  the alternative, stipulate to the use of the appendix filed by the appellant. A reply, if any,
  must be filed by the appellant within 14 days of being served with the appellee’s brief. The
  parties should not submit mere restatements of their application papers.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 25, 2020
           p0324
                                                                                Clerk